Appellant was convicted of violating the local option law. When the case was called for trial appellant moved to continue the case on account of the absence of Mark and Ophelia Black. By these witnesses he expected to prove that the State's witness and alleged purchaser, Winniger, on or about the 25th of February, 1909, while at the house of said witnesses Black, stated *Page 152 
to them that his, witness' father had given or offered to give said witness a horse, bridle and saddle if he would testify against this defendant in this case. This evidence was sought to impeach the credibility of the State's witness Winniger. The court did not err in overruling this application. Where the absent testimony could only be used for the purpose of impeaching a State's witness who is to testify in the case, the continuance should be refused. Garrett v. State, 37 Tex.Crim. Rep.; Rodgers v. State, 36 Tex.Crim. Rep.. In Butts v. State,35 Tex. Crim. 364, it was held that a continuance should not be granted to obtain evidence that is only impeaching. See also Franklin v. State, 34 Tex.Crim. Rep.; Bolton v. State, 43 S.W. Rep., 1010.
The only other question suggested for consideration is the alleged insufficiency of the evidence. The evidence of the State's witness was sufficient to justify the verdict of the jury. He testified he gave appellant 25 cents to get him some whisky and that appellant shortly afterwards gave him a drink of whisky.
There being no error in the record requiring a reversal, the judgment is affirmed.
Affirmed.